Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record: the closest prior art of record (Lee et al. U.S. patent application publication 20130054810) does not teach or suggest in detail "verifying the at least one of the memory and computing resources in the computing system are available; assigning a reconfiguration capability to a user, the reconfiguration capability granting the user a right to reconfigure the at least one of the memory and computing resources in the computing system, responsive to the verifying; a controller of the computing system to: store an identification of an actor that holds the reconfiguration capability, receive a reconfiguration request from the user for a requested system reconfiguration along with a configuration capability of the user, interpose the identification of the actor on the reconfiguration request, compare the identification of the actor that holds the reconfiguration capability with the user from which the reconfiguration request was received to verify the right to reconfigure the computing system; and upon determining that the actor and the user match, execute the requested system reconfiguration" in combination with all the elements of the independent claim as argued by the Applicant.
Lee teaches an apparatus has a service portal unit searching for a service in response to a request of a user accessing a service network. A service configuring unit configures a convergence service that includes the service to be delivered to the user .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444